DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 2, line 7: “disposed another” should be corrected to - -disposed on another- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukai (2015/0343913).
Regarding claim 1: Fukai teaches a port locking actuator device 10 for locking a state in which a charging connector 4 is connected to a vehicle inlet 2a that allows the charging connector to be removably connected thereto (Para. 0027), the port locking actuator device 10 being installed at the vehicle inlet 2a (see Fig. 1), the port locking actuator device 10 comprising a fixed portion 20, a locking displaceable element 100 and a manual operation element 42, wherein: the locking displaceable element 100 is disposed in the fixed portion (Fig. 3) so as to be displaceable between a locked position (Fig. 5) at which the locking displaceable element 100 engages with a connection part 4b of the connection between the vehicle inlet 2a and the charging connector 4 and performs the locking (see Fig. 1 and 5) and an unlocked position (Fig. 4) at which the locking displaceable element 100 is retracted from the connection part of the connection between the vehicle inlet 2a and the charging connector 4 and cancels the locking (Para. 0046); the manual operation element 42 is displaceably disposed in the fixed portion 20 so as to be capable of engaging with the locking displaceable element 100 and displacing the locking displaceable element 100 from the locked position to the unlocked position or from the unlocked position to the locked position via manual operation 42 (Para. 0092); the fixed portion 20 includes a locking displaceable element stopper 33b (Fig. 5) and a manualPhut42 04273154 doc - 8-P60142 operation element stopper (at 38a; Fig. 4); the locking displaceable element 100 includes a locking displaceable element stopper abutment surface (at 33b; Fig. 5) to be brought into abutment with the locking displaceable element stopper 33b (Fig. 5) by the displacement of the locking displaceable element (see Figs. 4-5); the manual operation element 42 includes a manual operation element stopper abutment surface (at 74; Fig. 4) to be brought into abutment with the manual operation element stopper (at 38a; Fig. 4) by the displacement of the manual operation element (see Figs. 4-5); the locking displaceable element stopper 33b is disposed so as to, after the locking displaceable element reaching the locked position or the unlocked position, allow the locking displaceable element stopper abutment surface (at 33b; Fig. 5) to come into abutment therewith and stop displacement of the locking displaceable element (see Figs. 4-5); and the manual operation element stopper (at 38a; Fig. 4) is disposed in such a manner that when the manual operation element 42 is operated in a locking direction or an unlocking direction, after the locking displaceable element reaching the locked position or the unlocked position, the manual operation element stopper abutment surface (at 74; Fig. 4) abuts against the manual operation element stopper (at 38a; Fig. 4) and the manual operation element stopper stops displacement of the manual operation element 42 before the locking displaceable element stopper abutment surface abutting against the locking displaceable element stopper (see Figs. 4-5).  
Regarding claim 2: Fukai teaches all the limitations of claim 1 and further teaches wherein: the fixed portion 20 includes a housing of the port locking actuator device (see Fig. 2); the locking displaceable element 100 includes a locking displaceable element-side engagement portion; the manual operation element 42 includes a rotary shaft 71, an operation knob of a 54 1i2 04273154 doc c - 9-P60142rotation type (at 42; Fig. 3), the operation knob being fixedly disposed on one end side of the rotary shaft (see Fig. 2), and a manual operation element-side engagement portion 74 fixedly disposed on another end side of the rotary shaft (Fig. 3); the rotary shaft is disposed so as to extend through the housing (see Figs. 2-3), the rotary shaft being rotatable relative to the housing (see Figs. 4-5); the operation knob is disposed in a space outside the housing and is configured to rotate the rotary shaft in a locking direction or an unlocking direction via manual operation (see Figs. 4-5); and the manual operation element-side engagement portion 74 is disposed in an inner space of the housing (Fig. 3) and is configured so as to engage with the locking displaceable element-side engagement portion and rotate following rotation of the rotary shaft and thereby displace the locking displaceable element 100 in a locking direction or an unlocking direction (see Figs. 4-5).  
Regarding claim 3: Fukai teaches all the limitations of claim 2 and further teaches wherein the manual operation element stopper abutment surface (at 74; Fig. 4) is disposed at the operation knob (at 42; see Fig. 4).  
Regarding claim 4: Fukai teaches all the limitations of claim 3 and further teaches wherein the manual operation element stopper abutment surface (at 74; Fig. 4) is disposed at a position including a position on an outer circumferential side relative to a diameter of the rotary shaft (see Fig. 3).  
Regarding claim 5: Fukai teaches all the limitations of claim 2 and further teaches wherein the manual operation element stopper (at 38a; Fig. 4) is disposed at an outer peripheral surface of the housing (e.g. provided outside of the top portion of the housing; see Fig. 3).  
Regarding claim 7: Fukai teaches all the limitations of claim 2 and further teaches wherein the manual operation element stopper (at 38a; Fig. 4) is molded integrally with the housing (see Fig. 4).  
Regarding claim 8: Fukai teaches all the limitations of claim 1 and further teaches further comprising an electrical driving mechanism 80 that electrically displaces the locking displaceable element to the locked position or the unlocked position (Para. 0049), wherein displacement of the locking displaceable element to the locking direction or the unlocking direction by the electrical driving mechanism is stopped by the locking displaceable element abutting against the locking displaceable element stopper (see Figs. 4-5).  
Regarding claim 9: Fukai teaches all the limitations of claim 1 and further teaches wherein the locking displaceable element stopper (at 38a; Fig. 4) and the locking displaceable element stopper abutment surface (at 33b; Fig. 5), and the manual operation element stopper (at 38a; Fig. 4) and the manual operation element stopper abutment surface (at 74; Fig. 4) are provided with respect to each of both of the locking direction and the unlocking direction (see Figs. 4-5).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focused on locking actuator devices with a manual release function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833